Title: Campaign Speech, First Version, [10 April 1801]
From: Hamilton, Alexander
To: 


[New York, April 10, 1801]
After which General Hamilton addressed the meeting in one of those eloquent and impressive speeches which distinguish this superior man. He took a general review of the state of the country since the revolution—examined the conduct of the two parties which have existed in it—shewed that it was to the Federal party exclusively that we owe the unexampled prosperity which we have hitherto enjoyed, and that those measures had met with undistinguishing opposition from their adversaries. He dwelt upon the advantages which we had derived from our neutrality, and warned the Merchants particularly against a blind confidence in our present prosperous situation. It was his opinion that the spirit of Jacobinism which has almost desolated France and threatened the world, was now only held in chains by the power of one man, and that if the hand of the assassin could only reach the life of Buonaparte, the monster would rage again with more violence and ferocity than ever—That there was a set of men in this country, actuated, some by motives less worthy than others (who might rather be considered dupes) but the great mass of whom were downright Jacobins at heart, and upon whose movements and machinations it was of the last importance to keep the most vigilant eye—That it was highly important that Federalism should still discover to her enemies an energetic and imposing character—that it was of extreme consequence that the state of New-York should be able to harmonize with the politics of New-England, for although he was disposed to hope the best from the administration of Mr. Jefferson, yet it was certainly desirable that we should be able to present such a phalanx as might enable us to support the chief magistrate, if he went right, and sufficient to deter him if he appeared disposed to go wrong.
